Citation Nr: 1638717	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  10-07 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for multiple sclerosis.

2. Entitlement to service connection for a right knee disorder, claimed as secondary to multiple sclerosis.

3. Entitlement to service connection for muscle spasms, claimed as secondary to multiple sclerosis.

4. Entitlement to service connection for a colon disorder, claimed as secondary to multiple sclerosis.

5. Entitlement to service connection for an eye disorder, claimed as secondary to multiple sclerosis.

6. Entitlement to service connection for bilateral leg weakness with foot drop, claimed as secondary to multiple sclerosis.

7. Entitlement to service connection for urinary dysfunction, claimed as secondary to multiple sclerosis.

8. Entitlement to service connection for weakness of the right and left upper extremities, claimed as secondary to multiple sclerosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and his neighbor


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to January 1971.

This matter initially came before the Board of Veterans' Appeals (Board) from a May 2009 rating decision issued by the RO.  

In January 2012, February 2014 and December 2014, the Board remanded for additional development. The development has been completed and the case has been returned to the Board for appellate consideration.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDINGS OF FACT

1. The Veteran does not have multiple sclerosis.

2. The Veteran's claimed right knee disorder was not caused by or permanently made worse by a service-connected disability.

3. The Veteran's claimed muscle spasms was not caused by or permanently made worse by a service-connected disability.

4. The Veteran's claimed colon disorder was not caused by or permanently made worse by a service-connected disability.

5. The Veteran's claimed eye disorder was not caused by or permanently made worse by a service-connected disability.

6. The Veteran's claimed bilateral leg weakness with foot drop was not caused by or permanently made worse by a service-connected disability.

7. The Veteran's claimed urinary dysfunction was not caused by or permanently made worse by a service-connected disability.

8. The Veteran's claimed weakness of the right and left upper extremities was not caused by or permanently made worse by a service-connected disability.






CONCLUSIONS OF LAW

1. The criteria for service connection for multiple sclerosis are not met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2. The criteria for service connection for a right knee disorder are not met. 38 C.F.R. § 3.310 (2015).

3. The criteria for service connection for muscle spasms are not met. 38 C.F.R. 
§ 3.310 (2015).

4. The criteria for service connection for a colon disorder are not met. 38 C.F.R. 
§ 3.310 (2015).

5. The criteria for service connection for an eye disorder are not met. 38 C.F.R. 
§ 3.310 (2015).

6. The criteria for service connection for bilateral leg weakness with foot drop are not met. 38 C.F.R. § 3.310 (2015).

7. The criteria for service connection for urinary dysfunction are not met. 38 C.F.R. § 3.310 (2015).

8. The criteria for service connection for weakness of the right and left upper extremities are not met. 38 C.F.R. § 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The duty to notify in this case was satisfied by letter sent to the Veteran in March 2009. The claim was last adjudicated in April 2015.

The duty to assist the Veteran has also been satisfied in this case. The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claim. The Veteran has not identified any other outstanding records that are pertinent to the issues currently on appeal. 

In addition, the Veteran was afforded multiple VA examinations in connection with his claim for service connection. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The VA examinations obtained are adequate to evaluate this claim for service connection as the examinations and the medical opinion obtained in April 2015 was predicated on a full reading of the service treatment records as well as the private and VA medical records contained in the Veteran's claims file. The examiner considered all of the pertinent evidence of record, including the contentions and statements of the Veteran and provided a complete rationale for the opinion stated, relying on and citing to the records reviewed. 

VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). See Monzingo v Shinseki, 26 Vet. App. 97 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion" ).

The appeal was most recently remanded to the RO in December 2014. See Stegall v. West, 11 Vet. App. 268   (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). The remand directed that the AOJ obtain an addendum opinion from the VA examiner that conducted the May 2012 VA examination as to the etiology of his claimed multiple sclerosis, after consideration of additional conflicting evidence. The VA examiner provided the addendum opinion in April 2015. Accordingly, the Board finds that there has been substantial compliance with the remand and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105   (2008); Dyment v. West, 13 Vet. App. 141, 146-47   (1999).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for a VA examination.

Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including multiple sclerosis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service (multiple sclerosis, within 7 years). 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). As noted, multiple sclerosis is a chronic disease.  38 U.S.C.A. § 1101. Therefore, section 3.303(b) is potentially applicable.

Further, service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Such secondary service connection is also warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(b). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).

The Veteran contends that he has multiple sclerosis that onset due to his service. He asserts the claimed right knee disorder, muscle spasms, colon disorder, eye disorder, bilateral leg weakness with foot drop, urinary dysfunction and weakness of the right and left upper extremities onset secondary to the multiple sclerosis. However, the preponderance of the evidence is against a finding that the Veteran has multiple sclerosis and the appeals will be denied. 

July and August 2007 letters notify the Veteran that his service treatment records (STRs) are unavailable. When, as here, the STRs are lost or missing, VA has a heightened duty to consider the applicability of the benefit-of-the-doubt rule, to assist the Appellant in developing his claim, and to explain the reasons and bases for its decision ...." See Cromer v. Nicholson, 19 Vet. App. 215, 217-18   (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).

The report of VA hospital course from March 1972 to June 1972 documented the Veteran's report of having convulsions and seizures which resulted in his passing out completely. Prior to that, he would become extremely belligerent and aggressive to others. The Veteran reported these symptoms onset after he underwent cystoscopic examination for minor urinary infection in June 1971. He reported that in July 1971 he was hospitalized for 2 days for diagnoses of hysteria and alcoholism. 

The Veteran had an eleventh grade education and was the oldest of four children. He was newly married and had stopped working as a laborer, alleging that he could not work because of pain in his back. His wife was pregnant and during his "attacks," he became wildly aggressive and destructive in such a way that he had to be restrained physically in order to prevent injury to himself or to others. He had no warning as to when the attacks would come on except that he recalled at times that they were preceded by subjective changes such as feelings of weakness and/or marked drowsiness. He had no memory of the attacks.

During the course of the hospital stay, the Veteran was very uncooperative, reluctant and on a few occasions exhibited the spells or attacks and became stiff and combative, etc. The Veteran was advised that if he did not cooperate, he would be legally committed at another facility and since then there had been a drastic change in the Veteran's behavior as he was more friendly and his attacks started subsiding and became further apart.

The Veteran was strongly motivated toward obtaining a service-connected pension, asserting that his features were the result of savage, physical beating, including being assaulted by his drill sergeant with the butt of a rifle during his period of service. The examiner emphasized that there was no evidence of any gross disturbance in his thinking or reality testing suggestive of psychosis. The examiner also noted that physical findings were within normal limits. The diagnosis was moderate, semi-chronic hysterical neurosis.

The report of hospital course from October 26 to November 3, 1983 reflects that the Veteran was admitted for complaints of weakness of the right side and left facial weakness. Testing showed that somatosensory evoked responses were delayed; brainstem evoked responses were negative; and, visual evoked responses were delayed, consistent with demyelinating disease including multiple sclerosis. EMG studies were consistent with right median nerve entrapment, carpal tunnel syndrome and borderline entrapment of the left median nerve. EEG study and CT Scan of the brain were negative. Urinalysis, ANA and SMA-12 tests were negative. Over the course of the hospital stay, the Veteran's condition improved with the intravenous ACTH. Given that the Veteran felt better and the weakness of the right side improved, the Veteran was stabilized at the time of discharge. Final diagnosis was demyelinating disease to include multiple sclerosis.

The report of hospital course from November 16 to November 23, 1983 reflects that the Veteran was admitted for complaints of left facial weakness and right "third" weakness. Testing showed urinalysis, CT scan of the brain and angiographic studies were all negative. Evoked responses showed normal brain stem evoked responses with some borderline delay in the visual evoked responses. He was started on intravenous ACTH and a course of physical therapy. His condition gradually improved to the extent that he was able to ambulate better. His facial weakness improved. Final diagnosis was brainstem subcortical lesion, questionable multiple sclerosis. 

The Report of the May 1984 (September 1988) VA examination reflects that the Veteran had a history of multiple sclerosis diagnosed in 1983. The Veteran reported being hospitalized in 1972 and he felt that was the onset of his multiple sclerosis. He reported that in 1972 he complained of fatigue and having seizures. The diagnosis was hysterical neurosis. 

He complained that he had uncoordinated, ataxic gait. He awoke at times with paralysis from the neck down or from the waist down which lasted anywhere from two days to one week. He complained of constant coordination problems with his hands and required assistance dressing himself, shaving and toileting. He had bowel and bladder incontinence at times and reported he had no feeling from the neck down. He also complained of visual difficulty at times. Relevant diagnosis was multiple sclerosis.

An October 1986 VA neurology clinic documents a provisional diagnosis of multiple sclerosis. The physician noted that the Veteran had a complicated prior medical history including episodic transient numbness in 1983. The Veteran reported that he was told he had multiple sclerosis. The physician concluded that this was a difficult case as the examination was very inconclusive as to whether the Veteran had multiple sclerosis 

The September 1988 Report of VA examination for housebound status or permanent need for regular aid and attendance documents the Veteran's complaint of uncoordinated extremities. He noted problems with fine coordination of the upper extremities all of the time. His wife assisted him with bathing, shaving and dressing and also helped him in the bathroom. He had transient paralysis lasting 2 days at times. He demonstrated an ataxic, straight leg gait. He described transient episodes of quadriceps paraparesis requiring wheel chair at those times. He had spasms in the lower back and coordination problems that prevented bending forward. He required the assistance of someone at all times. He rarely left his premises and only if someone drove him. He tired very easily. The diagnosis was multiple sclerosis.

March and September 1989 VA treatment records document the treatment the Veteran received for the assessed multiple sclerosis. A June 1991 VA treatment record reflects that the Veteran received neurological evaluation in March 1991 and the examiner was not convinced that the Veteran had multiple sclerosis. A December 1991 VA treatment record reflects an assessment of diffuse neuropathies of questionable etiology. An April 1992 VA treatment record documents the treatment the Veteran received for complaints of back spasms. The assessment was probable multiple sclerosis. 

The May 2012 report of VA examination reflects that the Veteran does not have a diagnosis of multiple sclerosis. The Veteran's medical history showed that in 1971 he had onset of seizures and hysterical reactions. He had none after the 1970s. The Veteran reported that in the 1970s and 1980s he had episodic numbness of the arms and legs that would last from 10 minutes to 60 minutes. Since 1983, he had episodes of sudden loss of use of the right side of his body, including face, arm and leg that lasted 10 to 30 minutes at a time. He reported having more than 50 such episodes in the last 10 years. He reported that in 1983 he was treated with ACTH for multiple sclerosis. The Chief of Neurology noted that results of the 1983 CSF examination were normal (repeat examination in 1984 was normal also). Also noted, brain MRI in 1998 did not show evidence of demyelination. Brain MRI in March 2011 was normal also.

The Veteran complained of incomplete bladder emptying difficulty initiating stream at times. He reported a 2 year history of erectile dysfunction and that he had absolutely no sensory feeling for approximately the last 10 to 15 years. He described irritable bowel type symptoms with alternating constipation, diarrhea and abdominal cramps. 

The Chief of Neurology opined that the Veteran did not have multiple sclerosis, and  explained that the Veteran did not have supportive evidence or a consistent history to support a diagnosis of multiple sclerosis.

In the April 2014 report of VA examination addendum, the Chief of Neurology noted that she had reviewed the entire claims file and reiterated her opinion that the Veteran did not have multiple sclerosis. The Chief of Neurology explained that the Veteran reported many episodes of sudden loss of the use of the right side of body lasting 10 to 30 minutes each episode since the 1980s. The report of episodes of sudden loss of the use of the right side of the body continued on examination in 2012. The Chief of Neurology noted that there were multiple hospitalizations in the 1980s for episodic weakness. On each occasion the Veteran was evaluated for a specific cause and none was found. The Chief of Neurology noted that on several occasions the discharge diagnosis was multiple sclerosis but explained that upon review of the record, the diagnosis was made because other entities were excluded not because there was any evidence to support a diagnosis of multiple sclerosis. The Chief of Neurology noted that the Veteran had CSF examinations on 2 occasions (10/26/1983 and 2/1/1984) and that both times the multiple sclerosis panel performed on CSF was normal and showed none of the abnormalities that would be consistent with multiple sclerosis. MR imaging has also been negative over the years for evidence consistent with multiple sclerosis according to documentation in physician notes. 

Thus, the Chief of Neurology concluded that a diagnosis of multiple sclerosis could not be made because there was no evidence to support this diagnosis. The symptoms seen in multiple sclerosis cover the gamut of neurological symptoms and a diagnosis of multiple sclerosis could not be made based on symptoms alone. The Chief of Neurology stated that it would be highly unusual for a patient to have had frequent episodes of neurologic dysfunction as the Veteran reported over the last 30 years attributable to a diagnosis of multiple sclerosis and to have no supportive evidence emerge on testing during that interval.

In the April 2015 report of VA examination addendum, the Chief of Neurology stated that she did not concur with the May 1984 neuropsychiatric examiner who diagnosed the Veteran with multiple sclerosis. The Chief of Neurology explained that there was no rationale provided for the diagnosis. Therefore the basis of the diagnosis was unknown. Thus the Chief of Neurology could not opine as to whether the 1984 opinion was factually informed and medically competent. 

The Chief of Neurology, however, could affirmatively state after extensive review of the records dating back to the 1970s that she could not reach the same conclusion. She explained that essentially all confirmatory tests, including specific CSF studies and brain and c-spine MRI studies, provided no confirmatory evidence of multiple sclerosis over the last 30 years. On examination in April 2012, the Veteran's objective neurological examination was normal. The Veteran has had many symptoms over many years that prompted many evaluations of his nervous system, providing extensive factual information relevant to his neurological complaints. Virtually all confirmatory studies have been normal or at the least, not clearly abnormal. The Chief of Neurology concluded that there was no evidence to support a neurologic diagnosis for this Veteran. 

A multiple sclerosis disability benefits questionnaire received in July 2016 reflects that the Veteran has visual disturbances attributable to multiple sclerosis. However, conspicuously absent is a diagnosis of multiple sclerosis.

The claim of service connection for multiple sclerosis must be denied. Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability. See 38 U.S.C.A. §§ 1110, 1131. The more probative evidence establishes that the Veteran does not have multiple sclerosis. The more probative evidence establishes that despite the Veteran's extensive history of complaints of symptoms, essentially all confirmatory tests, including specific CSF studies and brain and c-spine MRI studies, provided no confirmatory evidence of multiple sclerosis over the last 30 years (a diagnosis of multiple sclerosis could not be made based on symptoms alone). Thus, there can be no valid claim for service connection. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

As service connection is not in effect for multiple sclerosis, service connection for a right knee disorder, muscle spasms, colon disorder, eye disorder, bilateral leg weakness with foot drop, urinary dysfunction and weakness of the right and left upper extremities claimed as secondary to multiple sclerosis is not warranted. 38 C.F.R. § 3.310.

The only other evidence supporting these claims are the various general lay assertions. The Veteran is competent to allege that he has experienced an extensive history of episodic left-sided facial weakness and right-sided weakness and numbness. However, the Veteran is a lay person and not competent to establish that he has multiple sclerosis as a result. 

The Veteran is not competent to establish that he has a diagnosis of multiple sclerosis that onset as a result of service. The question regarding the diagnosis or etiology of a disability is a complex medical issue that cannot to be addressed by a layperson. In that regard, his allegations are non-specific and are no more than conjecture and do not rise to the type of evidence addressed by Jandreau. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).
 
Accordingly, the claims of entitlement to service connection for multiple sclerosis, a right knee disorder, muscle spasms, colon disorder, eye disorder, bilateral leg weakness with foot drop, urinary dysfunction and weakness of the right and left upper extremities must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claims, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for multiple sclerosis is denied.

Service connection for a right knee disorder, claimed as secondary to multiple sclerosis is denied.

Service connection for muscle spasms, claimed as secondary to multiple sclerosis is denied.

Service connection for a colon disorder, claimed as secondary to multiple sclerosis is denied.

Service connection for an eye disorder, claimed as secondary to multiple sclerosis is denied.

Service connection for bilateral leg weakness with foot drop, claimed as secondary to multiple sclerosis is denied.

Service connection for urinary dysfunction, claimed as secondary to multiple sclerosis is denied.

Service connection for weakness of the right and left upper extremities, claimed as secondary to multiple sclerosis is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


